Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for performing an assay on a liquid sample in an assay device having a capillary action flow path which includes a sample zone and detection zone, determining a reaction time of a combined sample/reagent through the detection zone having capture agents that are associated with the reagent using the signals generated by the detection elements at points in the flow path and determining the concentration of the analyte by dividing at least one of the detected signals by the reaction time or by using at least the reaction time that is proportional to a measured total flow time.
The closest prior art is Shimizu et al. (US 2009/0142781).  Shimizu et al. teach a method for performing an assay on a device having a flow path which includes a sample zone and detection zone thereon, wherein the method comprises: dispensing the sample onto the sample zone; combining the sample and a reagent on the assay device; flowing the combined sample/reagent by capillary action into and through the detection zone having capture elements bound thereto that bind to the analyte and the reagent generates a signal representative of concentration, determining a reaction time using the signals generated by a detection element at a point in the flow path (to generate a calibration curve, luminescence at time points is plotted against time, Fig. 6, par. 93); and dividing at least one of the detected signals by the reaction time (ratio of 
Blough, Jr. (US 4,539,295) teaches a method of determining concentration of analyte in a sample comprising a step of determining reaction rates at two time points for a sample, wherein reaction rate is a signal divided by time, wherein the reaction rate enables a determination of concentration to be corrected.  Blough, Jr. fail to teach an assay device having a flow path including a sample zone and detection zone onto which the sample is dispensed and combined with a reagent and flowing the sample/reagent by capillary action into and through a detection zone having capture elements that bind the analyte.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641